Title: To George Washington from James Craik, 18 November 1791
From: Craik, James
To: Washington, George



Dear Sir
Alexandria [Va.] Novr 18th 1791

Your very kind and freindly Letter of the 16th came to hand late this Evening, And the Mail being ready to close, I have only time to return you my Sincere thanks for it—I shall see Mr Harrison to morrow who at present is out of Town, And by the Ensuing Post you may expect his determination respecting the Office you are pleased to propose for him, which I hope will not be too late—Mrs Craik & the rest of the family beg leave to offer thier best Wishes to you & Mrs Washington—And I am very Sincerely Your Most Devoted & obliged Sert

Jas Craik

